DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed June 3, 2021.  Claims 1 and 11 have been amended.  Claim 12 has been cancelled.  Claims 1-11 are currently pending and are allowable.
	
This application claims the benefit of Indian Patent Application No. 201821009599, filed on March 15, 2018.


Withdrawal of Objections/Rejections:


	The objection to claims 1 and 11, is withdrawn.
The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, is withdrawn.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the invention as claimed, the invention including a bio-assisted process for production of drop-in fuels including methanol, ethanol, butanol, acetic acid, propanoic acid, butanoic acid, valeric acid, and caproic acid, from CO2 and a volatile fatty acid rich source, the process comprising: (a) providing a first electrochemical system comprising at least one working electrode, at least one counter electrode, and a medium inoculated with selectively enriched electro-active bacteria selected from the claimed group; (b) providing feedstock to the first electrochemical system of step (a), wherein the feedstock comprises CO2 with the volatile fatty acid rich source; (c) intensifying carboxylic acids in the feedstock of step (b) to obtain an effluent comprising intensified carboxylic acids; (d) providing a second electrochemical system comprising at least one working electrode, at least one counter electrode, and a medium inoculated with selectively enriched electro-active bacteria selected from the claimed group; and Page 3 of 9Application No. 16/353,666(e) reducing the intensified carboxylic acids of step (c) in the second electrochemical system to obtain the drop-in fuels; wherein the working electrode of the first electrochemical system is composed of a material including graphite plate, carbon brush, carbon paper, graphite felt, activated carbon cloth, and combinations thereof, wherein the counter electrode of the first electrochemical system is modified with a material including carbon nanotube (CNT), graphene, charcoal, activated carbon, stainless steel (SS) mesh, nickel oxide, zinc oxide, and iron oxide; wherein the volatile fatty acid rich source comprises at least 0.5% formic acid, provided that if the formic acid is not already present in the feedstock the feedstock is supplemented with at least 0.5% formic acid; wherein the working electrode of the second 9S8, graphene, FTO/NiO, Ni/Fe layered double hydroxide, Si/TiO2 nanowires, charcoal, activated carbon, nickel oxide, zinc oxide, and iron oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-11 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653